Order unanimously affirmed *942without costs. Memorandum: Supreme Court properly denied plaintiffs cross motion to amend the complaint to add defendant’s daughter as a party and to assert a cause of action for negligent supervision against her. Although leave to amend should be freely granted (see, CPLR 3025 [b]), it is not appropriate where the proposed amendment is patently lacking in merit (see, Ellis v Whippo, 262 AD2d 1055, 1056; Ricci v New Era Cap Co., 224 AD2d 963, 964). Here, the proposed amendment patently lacks merit (cf., Singh v Persaud, 269 AD2d 381, 382; Rider v Speaker, 180 Misc 2d 999). Plaintiff failed to address in his brief that part of the order granting defendants’ motion for summary judgment, and thus any issue with respect to that part of the order is deemed abandoned (see, Ciesinski v Town of Aurora, 202 AD2d 984). (Appeal from Order of Supreme Court, Onondaga County, Centra, J. — Summary Judgment.) Present — Hayes, J. P., Wisner, Scudder, Kehoe and Burns, JJ.